Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see remarks page 6, filed 12/16/2021, with respect to the rejection(s) of Claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6, regarding the rejection(s) of Claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) that “Without agreeing with the propriety of the rejection, applicant nevertheless has amended Claims 1, 15 and 19 to advance prosecution of the present application. Specifically, Claims 1, 15 and 19 have been amended to address the issues raised in the Office Action.
Accordingly, applicant requests withdrawal of this Section 112 rejection”.



Applicant’s arguments, see page 6 (stated above), have been fully considered and are persuasive because of the amendment filed on 12/16/2021 and which makes the limitation clear. Therefore, the rejection of Claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) has been withdrawn.

3.	Applicant’s arguments, see remarks page 6-8, filed 12/16/2021, with respect to the rejection(s) of  Claims 1-3, 5, 10-16, and 19 under 35 U.S.C. 102 (a) (1) as being anticipated by Tran et al. (U.S. 2004/0117143 Al) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7, the rejection(s) of  Claims 1-3, 5, 10-16, and 19 under 35 U.S.C. 102 (a) (1) as being anticipated by Tran et al. (U.S. 2004/0117143 Al) that “Specifically, Claims 1 and 19 have been amended to clarify that "the signal acquisition circuit comprises only one trigger circuit or L trigger circuits." Moreover, Claims 1 and 19 have been amended to clarify that the only one trigger circuit, e.g., the sole trigger circuit, or one of the L trigger circuits is a common trigger circuit. In addition, it was clarified in Claims 1 and 19 that the common trigger circuit "applies a respective trigger on the data outputted by the respective acquisition circuits.” Support for this feature can be found, for example, on page 3, lines 23-27 and page 10, lines 23-27 of the present application.

Tran fails to teach or fairly suggest a "common trigger circuit" in terms of the claimed subject matter. In Tran, several acquisition devices 110 are shown that each comprise their own trigger circuit 109, wherein the respective trigger circuits 109 output a corresponding trigger signal TE”.

Examiner Response:
Applicant’s arguments, see page 7 (stated above), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However upon further consideration, a new ground(s) of rejection is made as being anticipated by Tran, because applicant has amended the claims i.e. the following underlined limitations are newly added in the independent claim 1, “wherein the signal acquisition circuit comprises only one trigger circuit or L trigger circuits, wherein L is an integer and wherein L is smaller than K, wherein the only one trigger circuit is a common trigger circuit or wherein one of the L trigger circuits is a common trigger circuit, wherein at least two of the N acquisition circuits are operated in parallel, wherein the at least two acquisition circuits operated in parallel share the common trigger circuit such that data outputted by the respective acquisition circuits is directly forwarded to the common trigger circuit that applies a respective trigger on the data outputted by the respective acquisition circuits,” and therefore claims are now rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tran et al. (US 20040117143 A1). And similar amendment for independent claims 15 and 19 and is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tran et al. (US 20040117143 A1). In view of applicant’s claim amendment, Tran is reapplied to meet at least the amended limitation in independent claims 1, 15 and 19 and independent claims 1, 15 and 19 are rejected under 35 

Applicant’s Argument:
Applicant argues on page 8, regarding amended independent claims 1, 15 and 19 that “Furthermore, the external trigger controller 120 cannot be considered a trigger circuit as set forth in the claimed subject matter. Specifically, the external trigger controller 120 does not apply a respective trigger on the data outputted by the respective acquisition circuits 113, as the external trigger controller 120 only receives the trigger signals of the individual trigger circuits 109 in order to control the acquisition devices 110.
In general, Tran describes a classical acquisition/trigger system according to which a 1:1 relationship between acquisition circuits and trigger circuits is provided, e.g., each acquisition circuit interacts with an associated trigger circuit.
…..
It should be clear from the foregoing that Claims 1-3, 5, 10-16, and 19 are not anticipated by Tran. Withdrawal of the rejection to Claims 1-3, 5, 10-16, and 19 is requested.”

Examiner Response:
Applicant’s arguments, see page 8 (stated above), have been fully considered and are not persuasive. Tran discloses in paragraph 38, “When the internal triggering conditions of a test and measurement device 110 are satisfied, a corresponding trigger enable signal TE is provided to the external trigger controller 120. When all of the relevant test and measurement devices 110 provide or assert their respective trigger enable signals (e.g., TE.sub.1 through TE.sub.N), the 
Applicant’s argument regarding dependent claims are not persuasive as stated above. See the rejection set forth below.

Examiner Note: Tran does not disclose the limitation recited in the amended claim 1 and 19 filed 12/16/2021, that, “wherein the signal acquisition circuit comprises only one trigger circuit wherein the only one trigger circuit is a common trigger circuit”. Tran discloses more than one trigger circuit. Therefore this limitation would overcome the reference Tran. However further search and consideration will be required to determine allowability. For expedite prosecution applicant is invited to call to discuss the present rejection and any further clarification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-16 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tran et al. (Hereinafter “Tran”) in the US patent Application Publication Number US 20040117143 A1.

Regarding claim 1, Tran teaches a signal acquisition circuit for acquiring data of an input signal (signal analysis instruments and, more specifically, to a method and apparatus for combining data from multiple signal acquisition devices; Paragraph [0003] Line 1-4; FIG. 5 depicts a high level block diagram of a signal analysis system; Paragraph [0049] Line 1-2), said signal acquisition circuit comprising:
at least N acquisition circuits [1101…..110N], wherein N is an integer greater than one (the system 100 of FIG. 1/Figure 5 comprises a plurality of signal or data acquisition devices (i.e., test and measurement instruments) such as digital storage oscilloscopes (DSOs), logic analyzers and the like denoted as acquisition devices 110.sub.1, 110.sub.2, and so on up to Paragraph [0015] Line 3-8; Figure 5 and Figure 1 shows plurality of acquisition circuit), said N acquisition circuits [110] comprising K inputs, wherein K is an integer greater than one (Assuming a four channel DSO embodiment, and referring to first acquisition device 110.sub.1, each of the, illustratively, four input signals under test (SUT) is digitized and coupled to the first event decoder 111, second event decoder 112 and acquisition unit 113; Paragraph [0017] Line 1-5; four input signal and the value of K is greater than one), and wherein at least two inputs are assigned to one channel (a four channel DSO, though more or fewer channels may be used for any or all of the acquisition devices 110; Paragraph [0015] Line 8-11) and the corresponding acquisition circuits run time interleaved (By controlling the phase of acquisition clocks within the various acquisition devices, and triggering the devices in a synchronized manner, the resulting acquisition records from the respective devices may be interleaved; Paragraph [0005] Line 5-10), and
wherein the signal acquisition circuit comprises only one trigger circuit (This limitation is not required by the claim) or L trigger circuits [109]+[120] (an analog trigger circuit 109 and trigger controller 120) (Figure 5 shows trigger circuit 109 and trigger controller 120) (L Trigger circuits are 109 and 120), wherein L is an integer and wherein L is smaller than K (K is the number of input and each acquisition device has four input signal and Lis the number of trigger circuit and each acquisition device has one trigger circuit 109 and one common trigger controller 120. Therefore the value of L is number of acquisition device+ common trigger controller and The value of K is four time each acquisition device because each acquisition device has four input so L is smaller than K), wherein the only one trigger circuit is a common trigger circuit (This limitation is not required by the claim) or wherein one of the L trigger circuits [109]+[120] is a common trigger circuit [120] (trigger controller 120 as the common trigger circuit) (Each of the acquisition devices 110.sub.1 through 110.sub.n produces a respective trigger signal TE.sub.1 through TE.sub.N. Each of the produced trigger signals TE.sub.1 through TE.sub.N is coupled to an external trigger controller 120; Paragraph [0022] Line 14-17), 
wherein at least two of the N acquisition circuits [1101…..110N] are operated in parallel (Figure 5 shows that all the acquisition circuits 1101, 1102, 1103….110N are parallel), wherein 
the at least two acquisition circuits [1101…..110N] operated in parallel share the common trigger circuit [120] such that data [e.g., TE.sub.1 through TE.sub.N] outputted by the respective acquisition circuits is directly forwarded to the common trigger circuit [120] (Each of the acquisition devices 110.sub.1 through 110.sub.n produces a respective trigger signal TE.sub.1 through TE.sub.N. Each of the produced trigger signals TE.sub.1 through TE.sub.N is coupled to an external trigger controller 120; Paragraph [0022] Line 14-17) that applies a respective trigger [Tc] on the data [e.g., TE.sub.1 through TE.sub.N] outputted by the respective acquisition circuits [110] (When the internal triggering conditions of a test and measurement device 110 are satisfied, a corresponding trigger enable signal TE is provided to the external trigger controller 120. When all of the relevant test and measurement devices 110 provide or assert their respective trigger enable signals (e.g., TE.sub.1 through TE.sub.N), the external trigger controller 120 provides a trigger control signal T.sub.c to each of these test and measurement instruments 110; Paragraph [0038] Line 10-14; Trigger controller 120 as the trigger circuit receives the trigger enable signal TE from the measurement device 110 and then the external trigger controller provides a trigger control signal Tc to each of the test and measurement instruments 11 as shown in the Figure also. Therefore Tran also teaches that the ,
and wherein the common trigger circuit [120] is implemented on a single chip (the external trigger controller 120 may comprise a single ASIC programmed to perform the specific combinational/sequential logic function of combining the various trigger enable inputs TE.sub.1 through TE.sub.N to produce the trigger control signal T.sub.c; Paragraph [0023] Line 16-20).

Regarding claim 2, Tran teaches a signal acquisition circuit, wherein 
each of said N acquisition circuits [1101…..110N] has at least one input (Assuming a four channel DSO embodiment, and referring to first acquisition device 110.sub.1, each of the, illustratively, four input signals under test (SUT) is digitized and coupled to the first event decoder 111, second event decoder 112 and acquisition unit 113; Paragraph [0017] Line 1-5; four input signal).

Regarding claim 3, Tran teaches a signal acquisition circuit, wherein 
each of said N acquisition circuits [1101…..110N] has at least two inputs that are assigned to different channels of said signal acquisition circuit (Assuming a four channel DSO embodiment, and referring to first acquisition device 110.sub.1, each of the, illustratively, four input signals under test (SUT) is digitized and coupled to the first event decoder 111, second event decoder 112 and acquisition unit 113; Paragraph [0017] Line 1-5; four input signal in one acquisition circuit and one channel has four inputs and there are four channels and therefore two inputs are assigned to different channels of acquisition circuit).

Regarding claim 5, Tran teaches a signal acquisition circuit, wherein 
said signal acquisition circuit [1101…..110N] further comprises a signal bus connecting each of said N acquisition circuits with said at least one trigger circuit [120] (It will be further appreciated that the paths used to route trigger enable and/or trigger control signals between the various components (e.g., scopes 110 and trigger controller 120) may be formed using discrete wiring between the various components or via the bus architecture associated with the PC; paragraph [0035] Line 16-21).


Regarding claim 10, Tran teaches a. signal acquisition circuit, wherein 
said signal acquisition circuit [1101…..110N] has two acquisition circuits [1101, 1102] and one trigger circuit [120] (Each of the acquisition devices 110.sub.1 through 110.sub.n produces a respective trigger signal TE.sub.1 through TE.sub.N. Each of the produced trigger signals TE.sub.1 through TE.sub.N is coupled to an external trigger controller 120; Paragraph [0022] Line 14-17), and wherein two inputs are provided (Assuming a four channel DSO embodiment, and referring to first acquisition device 110.sub.1, each of the, illustratively, four input signals under test (SUT) is digitized and coupled to the first event decoder 111, second event decoder 112 and acquisition unit 113; Paragraph [0017] Line 1-5).

Regarding claim 11, Tran teaches a signal acquisition circuit, wherein 
said signal acquisition circuit [110] has four acquisition circuits [1101, 1102, 1103, 1104]  (the system 100 of FIG. 1 comprises a plurality of signal or data acquisition devices (i.e., test and measurement instruments) such as digital storage oscilloscopes (DSOs), logic analyzers Paragraph [0015] Line 3-8) and 
one trigger circuit [120] (Each of the acquisition devices 110.sub.1 through 110.sub.n produces a respective trigger signal TE.sub.1 through TE.sub.N. Each of the produced trigger signals TE.sub.1 through TE.sub.N is coupled to an external trigger controller 120; Paragraph [0022] Line 14-17), and 
wherein four inputs are provided (Assuming a four channel DSO embodiment, and referring to first acquisition device 110.sub.1, each of the, illustratively, four input signals under test (SUT) is digitized and coupled to the first event decoder 111, second event decoder 112 and acquisition unit 113; Paragraph [0017] Line 1-5).

Regarding claim 12, Tran teaches a signal acquisition circuit, 
wherein each of said N acquisition circuits is established on a separately formed chip (the external trigger controller 120 may comprise a single ASIC programmed to perform the specific combinational/sequential logic function of combining the various trigger enable inputs TE.sub.1 through TE.sub.N to produce the trigger control signal T.sub.c; Paragraph [0023] Line 16-20; Trigger controller is a single ASIC therefore the other circuit is separate chip therefore acquisition circuit is established in a separate chip).

Regarding claim 13, Tran teaches a signal acquisition circuit, wherein
 the signal acquisition circuit relates to an interleaved acquisition system (By controlling the phase of acquisition clocks within the various acquisition devices, and triggering Paragraph [0005] Line 5-10).

Regarding claim 14, Tran teaches a single-housed device comprising the signal acquisition circuit [100] in Figure 1 (FIG. 1 depicts a high-level block diagram of a signal acquisition system according to an embodiment of the present invention. Specifically, the system 100 of FIG. 1 comprises a plurality of signal or data acquisition devices (i.e., test and measurement instruments) such as digital storage oscilloscopes (DSOs), logic analyzers and the like denoted as acquisition devices 110.sub.1, 110.sub.2, and so on up to 110.sub.N (collectively acquisition devices 110); Paragraph [0015] Line 1-8) according to Claim 1 (see rejection of claim 1 above).


Regarding claim 15, Tran teaches a method of acquiring data of an input signal (signal analysis instruments and, more specifically, to a method and apparatus for combining data from multiple signal acquisition devices; Paragraph [0003] Line 1-4; FIG. 5 depicts a high level block diagram of a signal analysis system; Paragraph [0049] Line 1-2) comprising:
receiving said input signal via a channel (a four channel DSO, though more or fewer channels may be used for any or all of the acquisition devices 110; Paragraph [0015] Line 8-11;  Assuming a four channel DSO embodiment, and referring to first acquisition device 110.sub.1, each of the, illustratively, four input signals under test (SUT) is digitized and coupled to the first event decoder 111, second event decoder 112 and acquisition unit 113; Paragraph [0017] Line 1-5);
interleaving said input signal into interleaved input signals (By controlling the phase of acquisition clocks within the various acquisition devices, and triggering the devices in a synchronized manner, the resulting acquisition records from the respective devices may be interleaved; Paragraph [0005] Line 5-10);
forwarding said interleaved input signals to inputs of acquisition circuits [1101…..110N] (the system 100 of FIG. 1 comprises a plurality of signal or data acquisition devices (i.e., test and measurement instruments) such as digital storage oscilloscopes (DSOs), logic analyzers and the like denoted as acquisition devices 110.sub.1, 110.sub.2, and so on up to 110.sub.N (collectively acquisition devices 110); Paragraph [0015] Line 3-8) that run time interleaved (Assuming a four channel DSO embodiment, and referring to first acquisition device 110.sub.1, each of the, illustratively, four input signals under test (SUT) is digitized and coupled to the first event decoder 111, second event decoder 112 and acquisition unit 113; Paragraph [0017] Line 1-5); and
forwarding a first interleaved input signal from a first acquisition circuit [1101…..110N] (the system 100 of FIG. 1 comprises a plurality of signal or data acquisition devices (i.e., test and measurement instruments) such as digital storage oscilloscopes (DSOs), logic analyzers and the like denoted as acquisition devices 110.sub.1, 110.sub.2, and so on up to 110.sub.N (collectively acquisition devices 110); Paragraph [0015] Line 3-8) to a common trigger circuit [120] (trigger controller 120 as the trigger circuit) (Each of the acquisition devices 110.sub.1 through 110.sub.n produces a respective trigger signal TE.sub.1 through TE.sub.N. Each of the produced trigger signals TE.sub.1 through TE.sub.N is coupled to an external trigger controller 120; Paragraph [0022] Line 14-17) assigned to a second acquisition circuit [1101…..110N]  (Each of the acquisition devices 110.sub.1 through 110.sub.n produces a ; Paragraph [0022] Line 14-17),
wherein said acquisition circuits [1101…..110N] are operated in parallel (Figure 5 shows that all the acquisition circuits 1101, 1102, 1103….110N are parallel),
wherein the acquisition circuits  [1101…..110N] operated in parallel share the common trigger circuit [120] such that data [e.g., TE.sub.1 through TE.sub.N] outputted by the respective acquisition circuits [1101…..110N] is directly forwarded to the common trigger circuit [120] (Each of the acquisition devices 110.sub.1 through 110.sub.n produces a respective trigger signal TE.sub.1 through TE.sub.N. Each of the produced trigger signals TE.sub.1 through TE.sub.N is coupled to an external trigger controller 120; Paragraph [0022] Line 14-17; Figure 5) that applies a respective trigger [Tc] on the data [e.g., TE.sub.1 through TE.sub.N] outputted by the respective acquisition circuits [110] (When the internal triggering conditions of a test and measurement device 110 are satisfied, a corresponding trigger enable signal TE is provided to the external trigger controller 120. When all of the relevant test and measurement devices 110 provide or assert their respective trigger enable signals (e.g., TE.sub.1 through TE.sub.N), the external trigger controller 120 provides a trigger control signal T.sub.c to each of these test and measurement instruments 110; Paragraph [0038] Line 10-14; Trigger controller 120 as the trigger circuit receives the trigger enable signal TE from the measurement device 110 and then the external trigger controller provides a trigger control signal Tc to each of the test and measurement instruments 11 as shown in the Figure also. Therefore Tran also teaches that the common trigger circuit applies a respective trigger Tc on the data TE outputted by the respective acquisition circuits 110),
and wherein the common trigger circuit [120] is implemented on a single chip (the external trigger controller 120 may comprise a single ASIC programmed to perform the specific combinational/sequential logic function of combining the various trigger enable inputs TE.sub.1 through TE.sub.N to produce the trigger control signal T.sub.c; Paragraph [0023] Line 16-20).

Regarding claim 16, Tran teaches a method, wherein 
said first interleaved input signal is forwarded to said trigger circuit [120] via a signal bus connecting each of said acquisition circuits [110] with said trigger circuit [120]  (It will be further appreciated that the paths used to route trigger enable and/or trigger control signals between the various components (e.g., scopes 110 and trigger controller 120) may be formed using discrete wiring between the various components or via the bus architecture associated with the PC; paragraph [0035] Line 16-21; Figure 5 shows that the signal bus connects the trigger controller to the acquisition circuit 110).

Regarding claim 19, Tran teaches a signal acquisition circuit for acquiring data of an input signal (signal analysis instruments and, more specifically, to a method and apparatus for combining data from multiple signal acquisition devices; Paragraph [0003] Line 1-4; FIG. 5 depicts a high level block diagram of a signal analysis system; Paragraph [0049] Line 1-2) said signal acquisition circuit comprising:
at least N acquisition circuits [1101…..110N], wherein N is an integer greater than one (the system 100 of FIG. 1 comprises a plurality of signal or data acquisition devices (i.e., test and measurement instruments) such as digital storage oscilloscopes (DSOs), logic analyzers and the like denoted as acquisition devices 110.sub.1, 110.sub.2, and so on up to 110.sub.N Paragraph [0015] Line 3-8; Figure 5 and Figure 1 shows plurality of acquisition circuit), said N acquisition circuits [110] comprising K inputs, wherein K is an integer greater than one (Assuming a four channel DSO embodiment, and referring to first acquisition device 110.sub.1, each of the, illustratively, four input signals under test (SUT) is digitized and coupled to the first event decoder 111, second event decoder 112 and acquisition unit 113; Paragraph [0017] Line 1-5; four input signal and the value of K is greater than one), and wherein at least two inputs are assigned to one channel (a four channel DSO, though more or fewer channels may be used for any or all of the acquisition devices 110; Paragraph [0015] Line 8-11) and the corresponding acquisition circuits run time interleaved (By controlling the phase of acquisition clocks within the various acquisition devices, and triggering the devices in a synchronized manner, the resulting acquisition records from the respective devices may be interleaved; Paragraph [0005] Line 5-10), and
wherein the signal acquisition circuit comprises only one trigger circuit (This limitation is not required by the claim) or L trigger circuits [109]+[120] (an analog trigger circuit 109 and trigger controller 120) (Figure 5 shows trigger circuit 109 and trigger controller 120) (L Trigger circuits are 109 and 120), wherein L is an integer and wherein L is smaller than K (K is the number of input and each acquisition device has four input signal and Lis the number of trigger circuit and each acquisition device has one trigger circuit 109 and one common trigger controller 120. Therefore the value of L is number of acquisition device+ common trigger controller and The value of K is four time each acquisition device because each acquisition device has four input so L is smaller than K), wherein the only one trigger circuit is a common trigger circuit (This limitation is not required by the claim) or wherein one of the L trigger circuits [109]+[120] is a common trigger circuit [120] (trigger controller 120 as the common trigger circuit) (Each of the acquisition devices 110.sub.1 through 110.sub.n produces a respective trigger signal TE.sub.1 through TE.sub.N. Each of the produced trigger signals TE.sub.1 through TE.sub.N is coupled to an external trigger controller 120; Paragraph [0022] Line 14-17), 
the acquisition circuits [1101…..110N] being configured to be in parallel, wherein 
the number of trigger circuits [120] used by the signal acquisition circuit [110] is lower than at least one of the number of inputs of the acquisition circuits [110] or the number of acquisition circuits [1101…110N] (Each of the acquisition devices 110.sub.1 through 110.sub.n produces a respective trigger signal TE.sub.1 through TE.sub.N. Each of the produced trigger signals TE.sub.1 through TE.sub.N is coupled to an external trigger controller 120; Paragraph [0022] Line 14-17; number of input is four and one common trigger circuit 120 therefore the number of trigger circuits [120] used by the signal acquisition circuit [110] is lower than at least one of the number of inputs of the acquisition circuits),
wherein at least two acquisition circuits [1101…..110N] operated in parallel (Figure 5 shows that all the acquisition circuits 1101, 1102, 1103….110N are parallel) share the common trigger circuit [120] (Each of the acquisition devices 110.sub.1 through 110.sub.n produces a respective trigger signal TE.sub.1 through TE.sub.N. Each of the produced trigger signals TE.sub.1 through TE.sub.N is coupled to an external trigger controller 120; Paragraph [0022] Line 14-17; Figure 5), that applies a respective trigger [Tc] on the data [e.g., TE.sub.1 through TE.sub.N] outputted by the respective acquisition circuits [110] (When the internal triggering conditions of a test and measurement device 110 are satisfied, a corresponding trigger enable signal TE is provided to the external trigger controller 120. When all of the relevant test and measurement devices 110 provide or assert their respective trigger enable signals (e.g., ,
and wherein the common trigger circuit [120] is implemented on a single chip (the external trigger controller 120 may comprise a single ASIC programmed to perform the specific combinational/sequential logic function of combining the various trigger enable inputs TE.sub.1 through TE.sub.N to produce the trigger control signal T.sub.c; Paragraph [0023] Line 16-20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tran ‘143 A1 in view of Pupalaikis et al. (Hereinafter “Pupalaikis”) in the US Patent Application Publication Number US 20040128076 A1.


Regarding claim 4, Tran fails to teach a signal acquisition circuit, wherein each channel has a maximum sampling rate, and wherein the maximum sampling rate divided by the number of inputs is constant.
Pupalaikis teaches systems that convert an analog input signal to a digital output signal whereby the digital signal consists of an array of numbers that represent the amplitude of the analog waveform at known times (Paragraph [0011] Line 2-6), wherein 
each channel has a maximum sampling rate, and wherein the maximum sampling rate divided by the number of inputs is constant (It is assumed that both channels are sufficiently sampling with respect to the channel bandwidth. In other words, each channel is sampling at a sample rate (Fs) such that virtually no frequency content can get through the channels above Fs/2; Paragraph [0029] Line 2-6). The purpose of doing so is to allow complete reconstruction of the signal at any sample rate, to interpolate every other sample point (Paragraph [0029]), and to increase the bandwidth of the digitized system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tran in view of Pupalaikis, because Pupalaikis teaches to include a maximum sampling rate for each channel allows complete reconstruction of the signal at any sample rate, interpolates every other sample point (Paragraph [0029]), and increases the bandwidth of the digitized system (Paragraph [0012]).
Claims 6-9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran ‘143 A1 in view of Martin in the US Patent Application Publication Number US 20130060527 A1.

Regarding claim 6, Tran fails to teach a signal acquisition circuit, wherein at least, one of said n acquisition circuits comprises a quantizer configured to quantize a k-th input signal and to output a quantized input, signal.
Martin teaches a signal acquisition circuit [200] (Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system; Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3; A high-bandwidth sampler such as a track and hold component 205 is used to receive an input signal or signal under test 203; Paragraph [0018] Line 4-6), wherein 
at least one of said n acquisition circuits [215, 217] comprises a quantizer [230] configured to quantize a k-th input signal (signal comes to the ADC 210) and to output a quantized input signal (signal out from ADC 210) (Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal; Paragraph [0018] Line 15-19). The purpose of doing so is to allow the acquisition to span wide bandwidths that exceed the bandwidth and sample rate supported by a single ADC component and to allow real-time RF triggering on any frequency range within the wide bandwidth of the system in an efficient manner, to distribute the digital down-conversion (DDC) function and related computations between multiple distributed time-interleaved acquisition 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tran in view of Martin, because Martin teaches to include a quantizer configured to quantize a k-th input signal and to output a quantized input signal allows the acquisition to span wide bandwidths that exceed the bandwidth and sample rate supported by a single ADC component and allows real-time RF triggering on any frequency range within the wide bandwidth of the system in an efficient manner, distributes the digital down-conversion (DDC) function and related computations between multiple distributed time-interleaved acquisition components and reconstructs a coherent waveform in real-time to support RF trigger functionality (Paragraph [0007]).

Regarding claim 7, Tran fails to teach a signal acquisition circuit, wherein at least one of said n acquisition circuits comprises a quantizer configured to quantize a k-th input signal and to output a quantized input signal, and wherein said signal bus communicates said quantized input signal.
Martin teaches a signal acquisition circuit [200] (Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system; Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3; A high-bandwidth sampler such as a track and hold component 205 is used to receive an input signal or signal under test 203; Paragraph [0018] Line 4-6), wherein 
at least one of said n acquisition circuits [215, 217] comprises a quantizer [230] configured to quantize a k-th input signal (signal comes to the ADC 210) and to output a quantized input signal (signal out from ADC 210) (Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal; Paragraph [0018] Line 15-19), and wherein said signal bus communicates said quantized input signal (Figure 1: Modified Figure 2 of Martin below shows the signal bus communicates said quantized input signal). The purpose of doing so is to allow the acquisition to span wide bandwidths that exceed the bandwidth and sample rate supported by a single ADC component and to allow real-time RF triggering on any frequency range within the wide bandwidth of the system in an efficient manner, to distribute the digital down-conversion (DDC) function and related computations between multiple distributed time-interleaved acquisition components and to reconstruct a coherent waveform in real-time to support RF trigger functionality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tran in view of Martin, because Martin teaches to include a quantizer configured to quantize a k-th input signal and to output a quantized input signal allows the acquisition to span wide bandwidths that exceed the bandwidth and sample rate supported by a single ADC component and allows real-time RF triggering on any frequency range within the wide bandwidth of the system in an efficient manner, distributes the digital down-conversion (DDC) function and related computations between multiple distributed time-interleaved acquisition components and reconstructs a coherent waveform in real-time to support RF trigger functionality (paragraph [0007]).


    PNG
    media_image1.png
    894
    801
    media_image1.png
    Greyscale

Figure 1: Modified Figure 2 of Martin
Regarding claim 8, Tran fails to teach a signal acquisition circuit, wherein said signal acquisition circuit further comprises at least one filter.
a signal acquisition circuit [200] (Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system; Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3; A high-bandwidth sampler such as a track and hold component 205 is used to receive an input signal or signal under test 203; Paragraph [0018] Line 4-6), wherein 
said signal acquisition circuit further comprises at least one filter (Each acquisition DDC section 230 reduces the bandwidth span and sample rate through a series of low-pass filters and decimation stages (not shown). The DDC section 230 produces complex IQ data samples based on the digitized samples received from the ADCs 210; Paragraph [0021] Line 1-3). The purpose of doing so is to ensure that any and/or all aliasing caused by subsampled data in each of the interleaved acquisition components cancelled out when the partial waveforms in each distributed acquisition component are summed together, to leave only the true components of the original spectrum.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tran in view of Martin, because Martin teaches to include at least one filter ensures that any and/or all aliasing caused by subsampled data in each of the interleaved acquisition components cancelled out when the partial waveforms in each distributed acquisition component are summed together, leaves only the true components of the original spectrum (Paragraph [0026]).

Regarding claim 9, Tran fails to teach a signal acquisition circuit, wherein said at least one filter is provided in one of said N acquisition circuits.
a signal acquisition circuit [200] (Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system; Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3; A high-bandwidth sampler such as a track and hold component 205 is used to receive an input signal or signal under test 203; Paragraph [0018] Line 4-6), wherein 
said at least one filter is provided in one of said N acquisition circuits. (Each acquisition DDC section 230 reduces the bandwidth span and sample rate through a series of low-pass filters and decimation stages (not shown). The DDC section 230 produces complex IQ data samples based on the digitized samples received from the ADCs 210; Paragraph [0021] Line 1-3). The purpose of doing so is to ensure that any and/or all aliasing caused by subsampled data in each of the interleaved acquisition components cancelled out when the partial waveforms in each distributed acquisition component are summed together, to leave only the true components of the original spectrum.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tran in view of Martin, because Martin teaches to provide at least one filter ensures that any and/or all aliasing caused by subsampled data in each of the interleaved acquisition components cancelled out when the partial waveforms in each distributed acquisition component are summed together, leaves only the true components of the original spectrum (Paragraph [0026]).

Regarding claim 17, Tran fails to teach a method, wherein at least one of said interleaved input signals is filtered prior to being forwarded.
Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3), wherein 
at least one of said interleaved input signals is filtered prior to being forwarded (Each acquisition DDC section 230 reduces the bandwidth span and sample rate through a series of low-pass filters and decimation stages (not shown). The DDC section 230 produces complex IQ data samples based on the digitized samples received from the ADCs 210; Paragraph [0021] Line 1-3). The purpose of doing so is to ensure that any and/or all aliasing caused by subsampled data in each of the interleaved acquisition components cancelled out when the partial waveforms in each distributed acquisition component are summed together, to leave only the true components of the original spectrum.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tran in view of Martin, because Martin teaches to have at least one of said interleaved input signals filtered prior to being forwarded ensures that any and/or all aliasing caused by subsampled data in each of the interleaved acquisition components cancelled out when the partial waveforms in each distributed acquisition component are summed together, leaves only the true components of the original spectrum (Paragraph [0026]).

Regarding claim 18, Tran fails to teach a method, wherein at least one of said acquisition circuits comprises a quantizer that quantizes at least one of the interleaved input signals and outputs a quantized input signal.
Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3), wherein 
at least one of said acquisition circuits [215, 217] comprises a quantizer [230] that quantizes at least one of the interleaved input signals and outputs a quantized input signal (Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal; Paragraph [0018] Line 15-19). The purpose of doing so is to allow the acquisition to span wide bandwidths that exceed the bandwidth and sample rate supported by a single ADC component and to allow real-time RF triggering on any frequency range within the wide bandwidth of the system in an efficient manner, to distribute the digital down-conversion (DDC) function and related computations between multiple distributed time-interleaved acquisition components and to reconstruct a coherent waveform in real-time to support RF trigger functionality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tran in view of Martin, because Martin teaches to include a quantizer that quantizes at least one of the interleaved input signals and to output a quantized input signal allows the acquisition to span wide bandwidths that exceed the bandwidth and sample rate supported by a single ADC component and allows real-time RF triggering on any frequency range within the wide bandwidth of the system in an efficient manner, distributes the digital down-conversion (DDC) function and related computations between multiple .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866